Pee Ctjbiam.
This matter turns upon credibility. A decided majority of the Bergen County Ethics and Grievance Committee, which had the benefit of seeing and hearing all the witnesses, found that the charge had not been sustained. Our review of the record leaves us in doubt and hence we will not disturb the majority finding.
Hehee and Eeawcis, JJ., concur in the finding of the minority members of the committee and find respondent guilty as charged.
Not guilty—Chief Justice Weinteaub, and Justices Wacheneeld, Bueling, Jacobs and Peootoe—5.
Guilty—Justices Hehee and Eeancis—2.